
	
		II
		112th CONGRESS
		2d Session
		S. 3186
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To make it unlawful to alter or remove the identification
		  number of a mobile device. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mobile Device Theft Deterrence Act
			 of 2012.
		2.Altering or
			 removing cellular telephone identification numbers
			(a)In
			 generalChapter 25 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					515.Altering or
				removing mobile device identification numbers
						(a)DefinitionsIn
				this section—
							(1)the term
				manufacturer means a person who has lawfully obtained the right to
				assign a mobile device identification number to a mobile device before the
				initial sale of the mobile device; and
							(2)the term
				mobile device identification number means an international mobile
				equipment identity number, electronic serial number, or any other number or
				signal that identifies a specific mobile wireless communications device.
							(b)ProhibitionExcept
				as provided in subsection (d), it shall be unlawful to—
							(1)knowingly remove,
				obliterate, tamper with, or alter a mobile device identification number;
				or
							(2)knowingly use,
				produce, traffic in, have control or custody of, or possess hardware or
				software, knowing it has been configured to engage in the conduct described in
				paragraph (1).
							(c)PenaltyAny
				person who violates subsection (b) shall be fined under this title, imprisoned
				not more than 5 years, or both.
						(d)ExceptionSubsection
				(b) shall not apply to the manufacturer of a mobile device or a person who
				repairs or refurbishes a mobile device unless the manufacturer or person knows
				that the mobile device or part involved is
				stolen.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 25 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 514 the following:
				
					
						515. Altering or removing
				mobile device identification
				numbers.
					
					.
			
